Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of incomplete knives having folding blades which require the addition of handles and ring holders to make them finished articles and that the rates of duty ascribed to the values of said unfinished knives, as if they were finished knives, per dozen pieces, are as follows:
Not over 40 cents- %0 each and 25% ad val.
Over 40 but not over 50 cents_2%¡4 each and 25% ad val.
Over 50 cents but not over $1.25_5%0 each and 27%% ad val.
Over $1.25 but not over $3-90 each and 27%% ad val.
Over $3 but not over $6-12% 0 each and 25% ad val.
the claim of the plaintiffs was sustained.